DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 05/24/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
  Therefore, Claims 1-25 are pending and have been considered below.

Information Disclosure Statement
3.	The IDS filed on 05/24/2022 has been considered and entered.

ALLOWANCE

Allowable Subject Matter
4.	 Claims 1-25 are allowed.   



REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a system , computer instructions and a method of assessing safety risk associated with a flight plan of an aircraft, among all other limitations, comprising,
 receiving, from the operator of the aircraft, a flight plan, the aircraft being scheduled to implement the flight plan, wherein the flight plan comprises a departure location, a destination location, one or more altitudes at which the aircraft is scheduled to fly before arriving at the destination, and one or more intermediate geographic areas over which the aircraft is scheduled to fly before arriving at the destination location; determining, based on the flight plan including at least the one or more altitudes and the one or more intermediate geographic areas,  a plurality of 2-dimensional virtual areas  at risk to the aircraft when the aircraft is flying according to the flight plan; determining, based on the flight plan, a plurality of 3-dimensional voxels corresponding to the intermediate geographic areas; receiving, from a remote system, satellite data indicating the respective population density of the  plurality of 2-dimensional virtual areas; calculating, based on the satellite data, for each of the plurality of 2-dimensional virtual areas, a respective ground risk value corresponding to the 2-dimensional virtual area; calculating, based on each of the respective ground risk values for the plurality of 2- dimensional virtual areas, a ground risk value for the flight plan; receiving from a remote system, air surveillance data corresponding to the plurality of 3-dimensional voxels; -4-calculating, based on the air surveillance data, for each of the plurality of 3-dimensional voxels, a respective probability of collision for the 3-dimensional voxel; calculating, based on the respective probabilities of collision for the plurality of 3- dimensional voxels, an air risk value for the flight plan; and transmitting, to the operator of the aircraft, based on the calculated ground risk value for the flight plan and the calculated air risk value for the flight plan, a risk assessment indicator; and displaying, via a user interface, risk assessment information / indicator based on at least one of: the calculated air risk value for the flight plan and the calculated ground risk value for the flight plan.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663